United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3476
                                   ___________

Salvador Rodriguez-Ramos,               *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: June 11, 2010
                                Filed: June 16, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Mexican citizen Salvador Rodriguez-Ramos petitions for review of an order of
the Board of Immigration Appeals, which affirmed an immigration judge’s (IJ’s)
denial of his application for cancellation of removal. Rodriguez-Ramos challenges
the IJ’s determination that he abandoned his application by failing to update his
fingerprints, and that he did not demonstrate good cause to excuse his failure. After
careful review, see Arellano-Hernandez v. Holder, 564 F.3d 906, 910 (8th Cir. 2009);
Dedji v. Mukasey, 525 F.3d 187, 191-92 (2d Cir. 2008), we conclude his challenge
lacks merit, see 8 C.F.R. § 1003.47(c)-(d). Accordingly, we deny the petition for
review. See 8th Cir. R. 47B.
                        ______________________________